department of the treasury internal_revenue_service washington d c uniform issue list zz a tep ts oct tax_exempt_and_government_entities_division attention companya companyb company c company d case m trust p trusteer trustees dear plan x this is in response to a letter dated date in which you requested rulings concerning the proper treatment under sec_401 sec_411 and sec_415 of the internal_revenue_code_of_1986 as amended code of litigation settlement proceeds and a damage award when transferred to plan x and distributions under sec_402 and sec_3405 of the code to esop participants of amounts attributable to the litigation settlement proceeds and the damage award letters dated date june page 2vvb604039 date date date and date supplemented the request you have submitted the following facts and representations company b established plan x effective date plan x is qualified under sec_401 of the code and is an employee_stock_ownership_plan esop as described in sec_4975 of the code plan x was amended and restated effective january individual trustees trustee r and trustee s were shareholders officers and directors of company b in a leveraged transaction which closed in march plan x acquired i of the issued and outstanding shares of company b stock for dollar_figure eee 2nd also purchased additional shares of newly issued company b stock for sh after these purchases plan x owned ee hp of the outstanding shares of company b stock for which it had paid dollar_figure trustee r and trustee s were the original trustees of plan x plan x was terminated some participants chose to receive distributions of in their account balances in cash either directly or in the form of eligible rollover distributions all other participants chose to receive distributions of their account balances in company b stock either directly or in the form of eligible rollover distributions a final form_5500 annual return report of employee_benefit_plan was filed on october of sec_411 of the code were observed with respect to the bb iquidation distribution for a also it is represented that the consent requirements in company c acquired all the issued and outstanding shares of company b on december derivatively on behalf of plan x and its participants company c was also named as a defendant in its own right and as successor_in_interest to company b case m certain named participants sued trustee r and trustee s the plaintiffs in case m are all persons other than trustee r and trustee s who have ever been participants in or beneficiaries of plan x and who have received a distribution from plan x at any time including all such persons who were not active employees of company b upon the termination of plan x but who had not had a one-year_break_in_service as defined in plan x the complaint in case m was filed under sec_409 and sec_502 of the employee_retirement_income_security_act_of_1974 erisa and alleges that trustee r and trustee s breached their fiduciary duties under sec_404 of erisa by failing to prudently investigate plan x's initial acquisition of company b stock and by causing plan x to engage in a prohibited_transaction under erisa sec_406 by paying more than adequate_consideration for such stock resulting in losses to plan x the complaint alleges that company b breached its fiduciary duty by engaging in a page prohibited_transaction and that company c is liable for company b's breach as successor_in_interest to company b prior to trial company c and the plaintiffs entered into a settlement agreement company c settlement pursuant to which company c in settlement of all claims against it and company b agreed to pay a lump sum amount company c settlement damages into a settlement fund in the form of a constructive trust company a was the successor trustee of the settlement fund and as noted below became trustee of plan x’s trust in a bench trial was conducted with respect to the claims not settled in the company c settlement the judge found that trustee s and trustee r were liable for breach of their fiduciary duties by causing plan x to engage in a prohibited_transaction by paying more than adequate_consideration for the company b stock calculation of the actual value of the company b stock at the time it was purchased by plan x was submitted to a special master in excess of the value finding that the value of the amount_paid by plan x the special master returned a report in janua company b stock purchased by plan x was for the company b stock se was dollar_figure determined by the special master to be its actual value excess_amount it is asserted that to the extent approved by the court the excess_amount plus appropriate interest constituted the presumptive amount of damages suffered by affected plan x participants beneficiaries attributable to the breach of fiduciary claims against trustee r and trustee s trustee r trustee s damages and all other named defendants hereinafter the company c settlement damages and the trustee r trustee s damages are referred to as collectively as damages it this regard it is also asserted that the amount of damages awarded was solely in response to the breach of fiduciary claims against trustee r trustee s and against company c both in its own right and as successor_in_interest to company b with respect to the damage awards it was originally contemplated that the damages would be paid into a settlement fund after payment of costs and legal fees the settlement fund would be transferred to a_trust associated with plan x and then distributed to the plaintiffs in the class in accordance with the terms of plan x as hereinafter set forth on december mb a judgment of si was awarded to the plaintiffs representing the amount_paid by plan x in excess of the fair_market_value of the shares additionally the court awarded prejudgment_interest in the amount of sh in determining the prejudgment_interest on the damage award the court used the return that would have been earned had the amount awarded been invested in a balanced portfolio consisting of percent stocks and percent bonds using returns available under the company d stock index and the company d bond index respectively as measured from the date of purchase of the esop shares it has been represented that page the shee judgment and the dollar_figurefinterest represents the full amount of damages and interest received or to be received from all defendants the above-referenced settlement amount including interest has been paid to company a said settlement sum is currently being held for disbursement in trust p which is being treated by company a as trustee as a qualified_trust associated with plan x company a as surrogate for company b readopted plan x for the limited purpose of receiving the settlement amounts and disbursing to affected participants beneficiaries amounts attributable to the damages the purpose of paying the settlement fund into a_trust associated with plan x is to enable distributions from plan x to qualify as eligible rollover distributions the readopted plan x provides that its participants will be all of the class of plaintiffs in case m plan x as readopted will be submitted to the internal_revenue_service for a letter of determination that it meets the requirements of sec_401 sec_409 and sec_501 of the code the settlement fund was transferred in cash to company a as trustee of plan x to be held under the terms thereof the assets of plan x are invested in a security the investment objective of which is the production_of_income and preservation of principal plan x as readopted provides that its assets ie the damages paid into the settlement fund and transferred to plan x’s trust will be allocated to the accounts of each participant in the ratio that each such participant's respective account balance bears to the total of the account balances of all participants for purposes of such allocation a participant's account is defined as the vested account balance of such participant on the later of the date such participant terminated employment or on the date of the termination of plan x the account balances will not actually be distributed until appropriate notices such as the special tax notice have been distributed and election forms have been completed and returned to company a then plan x will be terminated and distributions of account balances made to participants during the period of liquidation account balances will be adjusted monthly for investment experience based on the forgoing you request the following rulings that transfer of the damages from the settlement fund to plan x’s trust will not adversely affect the qualified status of plan x under sec_401 a of the code that the proposed manner of allocation of the settlement fund when made will not adversely affect the qualified status of plan x under sec_401 a of the code that the proposed manner of allocation of the settlement fund when made will not result in taxable_income to esop participants under sec_402 of the code page that the allocation of the settlement fund will be treated as earnings and not annual_additions to participant accounts under sec_415 of the code that distributions by company a of the settlement fund will not be subject_to the consent requirements of sec_411 of the code that distributions from plan x of amounts attributable to the settlement fund will be eligible rollover distributions within the meaning of sec_402 and sec_3405 of the code with respect to your ruling requests sec_401 of the code sets down certain rules governing the qualification of employer sponsored retirement plans sec_501 provides in relevant part that an organization described in sec_401 shall be exempt from taxation under subtitle a unless such exemption is denied under sec_502 or sec_503 revrul_2002_45 r b holds that a restorative payment to a defined_contribution_plan is not a contribution to the plan and is not taken into account for purposes sec_401 or sec_415 of the code the rev_rul defines a restorative payment as a payment to a qualified defined_contribution_plan if the payment is made to restore losses to the plan resulting from actions by a fiduciary for which there is reasonable risk of liability for breach of a fiduciary duty under title of the employee_retirement_income_security_act_of_1974 as amended and plan participants who are similarly situated are treated similarly with respect to the payment sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_402 of the code provides that if an employee transfers any portion of an eligible_rollover_distribution into an eligible_retirement_plan the amount so transferred shall not be includible in income for the taxable_year in which paid sec_402 of the code provides that an eligible_rollover_distribution is a distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made --- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 and c any distribution which is made upon hardship of the employee page sec_402 of the code defines an eligible_retirement_plan to include an individual_retirement_account described in sec_408 an individual_retirement_annuity described in sec_408 a qualified_trust and an annuity plan described in sec_403 sec_402 of the code provides generally that' sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code by its terms refers to distributions made from a sec_401 retirement_plan sec_3405 of the code provides for the withholding from an eligible_rollover_distribution an amount equal to percent of such distribution except in the case of any distribution if the distribute elects under sec_401 of the code to have such distribution paid directly to an eligible_retirement_plan sec_411 of the code states that a plan is qualified only if the plan provides that benefits exceeding dollar_figure may not be immediately distributed without the consent of the participant the facts of this case indicate that the settlement proceeds referenced herein represent amounts that plan x’s trust would have held if the company b stock purchased during had been purchased at fair_market_value in effect the settlement proceeds replace funds that were misused in purchasing said stock and plan x’s obtaining said proceeds places it in the position in which it would have been in thus the absence of misconduct referenced in case m and its related settlement under the facts of this case we believe that it is appropriated to treat the settlement proceeds as replacement payments due former plan x participants in this case in conjunction with company b’s termination of plan x during calendar_year affected plan participants referenced above were entitled to receive amounts due them from plan x in this regard during company b was unable to either distribute to affected plan x participants or transfer on their behalf to other tax-favored arrangements eg individual_retirement_arrangements the portion of plan x’s assets that consisted of the amounts represented by the settlement proceeds since said amounts were not available to be distributed or transferred until the court action and settlement referenced above as a result affected plan x participants received in conjunction with the purported termination of plan x either as distributions or as transferred amounts less than they were entitled to receive under the provisions of plan x also it has been represented that the consent requirements of sec_411 of the code were observed with respect to the liquidation page zqyuo0u4usy thus with respect to your ruling requests we conclude that the company a settlement proceeds referred herein to be contributed to the accounts of affected current or former plan x participants shall be deemed a restorative payment to plan x therefore with respect to those proceeds we conclude that transfer of the damages from the settlement fund to plan x's trust did not adversely affect the qualified status of plan x under sec_401 a of the code that the allocation of the settlement fund when made will not adversely affect the qualified status of plan x under sec_401 a of the code that the allocation of the settlement fund to the accounts of affected plan x participants when made will not result in taxable_income to esop participants under sec_402 of the code that the allocation of the settlement fund currently held in trust p to the accounts of affected plan x participants will not result in annual_additions within the meaning of sec_415 of the code to the accounts of affected plan x participants that distributions by company a of the settlement fund will not be subject_to the consent requirements of sec_411 of the code that distributions from plan x to affected participants beneficiaries of amounts attributable to the settlement fund will be eligible rollover distributions within the meaning of sec_402 and sec_3405 of the code no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code furthermore no opinion is expressed as to whether the transaction described herein resulted in a failure to comply with any other provision of the internal_revenue_code or of title of erisa this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this ruling please contact id - were at_f not a toll-free number sincerely yours gansee v slatme farices v sloan mana employee_plans techni al group enclosures deleted copy of letter notice
